United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 6, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-30999
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MERVIN SPENCER, also known as Marvin Spencer,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 2:04-CR-162
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Mervin Spencer appeals the sentence imposed after his jury

conviction for one count of possession with intent to distribute

cocaine base (count one) and two counts of distribution of

cocaine base (counts two and three).   Because Spencer had prior

drug convictions, he was sentenced to a mandatory sentence of

life imprisonment for count three and to concurrent terms of

imprisonment of 210 months for counts one and two.

     On appeal, Spencer contends that the Government

impermissibly manipulated his sentence by delaying his arrest

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-30999
                                        -2-

until after a second controlled purchase so that the aggregate

quantity of cocaine exceeded 50 grams.            Sentencing factor

manipulation “occurs when a defendant, although predisposed to

commit a minor or lesser offense, is entrapped in committing a

greater offense subject to greater punishment.”              United States v.

Washington, 44 F.3d 1271, 1280 n.29 (5th Cir. 1995) (internal

quotation marks omitted).           There is nothing in the record

suggesting that the Government’s conduct was outrageous.

Spencer’s participation in the two drug transactions constituted

conduct properly considered in determining Spencer’s sentence.

      Spencer also asserts that the district court erred by

enhancing his sentence based on his prior drug convictions.

Spencer cannot challenge his prior 1987, 1989, and 1990 state

convictions that were alleged in the information filed by the

Government because the prior convictions occurred more than five

years before the date of the information filed by the Government.

See 21 U.S.C. § 851(e).

      After briefs had been filed, Spencer filed motions

requesting this court to appoint new counsel and strike Spencer’s

current appeal brief.          Attorneys appointed by the district court

under the Criminal Justice Act “shall continue to provide

representation on appeal unless relieved by court order.”              FIFTH

CIRCUIT PLAN UNDER   THE   CRIMINAL JUSTICE ACT, § 5(B).   “Counsel may be

relieved upon a showing that there is a conflict of interest

or other most pressing circumstances or that the interests of
                          No. 06-30999
                               -3-

justice otherwise require relief of counsel.” Id.   Spencer has

not made the required showing.

     AFFIRMED; MOTIONS DENIED.